UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANMINA CORPORATION,

                          Plaintiff,
                                                           ORDER
                   -v.-
                                                   19 Civ. 11710 (KPF)
DIALIGHT PLC,

                          Defendant.

DIALIGHT PLC,

                          Plaintiff,
                                                   19 Civ. 11712 (KPF)
                   -v.-

SANMINA CORPORATION,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The promotion conference, currently scheduled for March 25, 2020, at

10:30 a.m., is hereby ADJOURNED to March 25, 2020, at 12:30 p.m.

Eastern Daylight Time. Further, the conference shall be held telephonically.

The dial-in information is as follows: At 12:30 p.m. on March 25, 2020, the

parties shall call (888) 363-4749 and enter access code 5123533. Please note,

the conference will not be available prior to 12:30 p.m.

      SO ORDERED.

Dated: March 17, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
